DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11, line 2, recites “the display unit”, and it should be “a display unit”.
Claim 12, line 4, recites “the ion introduction unit” and “the flight tube”, and it should be “an ion introduction unit” and “a flight tube”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Horning (US 2004/0217272).
Regarding claim 1, Horning teaches a time-of-flight mass spectrometer (Figs. 1 and 8), 

a flight tube (mass analyzer 130 can be a time-of-flight MS, in which a flight tube would be inherent; ¶ 0048);
an ion introduction unit that is connected to the flight tube (ion trap/accumulator 120 is connected to analyzer 130);
an ion detector (detector 125) that detects an ion flown in the flight tube (detects ions ejected from 120 to the mass analyzer; ¶ 0047); and
a control unit (computer 145) that controls the ion introduction unit and the 
flight tube, wherein:
the control unit sequentially changes an accumulation state of the ion to be 
introduced into the flight tube by the ion introduction unit, for a plurality of measurement
processes performed repeatedly (predetermined ion accumulation time in the ion trap 120 will vary from pre-experiment to pre-experiment; ¶ 0097).
Regarding claim 2, Horning teaches the time-of-flight mass spectrometer 
according to claim 1, wherein: the ion introduction unit has an ion trap (ion trap 120).
Regarding claim 3, Horning teaches the time-of-flight mass spectrometer 
according to claim 2, wherein: the change in the accumulation state is performed by changing the accumulation time (sample time interval; ¶ 0097) in the ion trap.
Regarding claim 4, Horning teaches the time-of-flight mass spectrometer 
according to claim 1, wherein: the control unit (145) determines an optimal accumulation state (best possible measurement results; ¶ 0099) among the plurality of the accumulation states based on results of the plurality 

Regarding claim 5, Horning teaches the time-of-flight mass spectrometer
according to claim 4, wherein:
after determining the optimal accumulation state, the control unit sets the optimalaccumulation state more frequently than other accumulation states in changing the accumulation state (optimization ¶ 0103).
Regarding claim 6, Horning teaches the time-of-flight mass spectrometer 
according to claim 4, wherein:
the control unit determines the optimal accumulation state based on peak intensities (¶ 0023, 0054-0056) of at least one type of ion detection result in the 
results of the plurality of measurement processes.
Regarding claim 7, Horning teaches the time-of-flight mass spectrometer 
according to claim 4, wherein:
the control unit (145) determines the optimal accumulation state based on 
time widths of at least one type of ion detection result in the results of the plurality of 
measurement processes (peaks too close in frequency; ¶ 0054). 
Regarding claim 8, Horning teaches the time-of-flight mass spectrometer 
according to claim 4, wherein:
the control unit (145) determines the optimal accumulation state based 
on integral values of ion detection amounts in results of the plurality of
measurement processes (number of ions detected; ¶ 0056; optimum ion population; ¶0089).
Regarding claim 10, Horning teaches the time-of-flight mass spectrometer 

the control unit displays a result measured in the optimal accumulation state on a display unit (computer 145 having a display device; ¶ 0115).
Regarding claim 11, Horning teaches the time-of-flight mass spectrometer 
according to claim 6, wherein:
the control unit displays the measurement result on a display unit (computer 145 having a display device; ¶ 0115), with at least a part of the measurement result excluded (¶ 0054), the part being different 
from the ion detection result used for determining the optimal accumulation state, 
or accumulates the measurement result in the measurement result database (¶ 0053-0055).
Regarding claim 12, Horning teaches a non-transitory computer-readable recording medium on which is recorded a program that controls a time-of-flight mass spectrometer (computer 145), the program being configured to cause a data processor including a computer to perform a control of sequentially 
changing accumulation states of ions introduced from the ion introduction unit into 
the flight tube for a plurality of measurement processes performed repeatedly (predetermined ion accumulation time in the ion trap 120 will vary from pre-experiment to pre-experiment; ¶ 0097).
Regarding claim 13, Horning teaches the non-transitory computer-readable recording medium according to claim 12, wherein:
the program causes the data processor to determine an optimal accumulation state among the plurality of the accumulation states based on results of the plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horning (US 2004/0217272).
Regarding claim 9, Horning teaches the time-of-flight mass spectrometer 
according to claim 4, wherein: the control unit determines the optimal accumulation state based on an integral values of ion detection amounts of the second ion detector in results of the plurality of measurement processes (number of ions detected; ¶ 0056; optimum ion population; ¶0089).  
However Horning fails to explicitly teach a second ion detector that detects an amount of ions introduced into the flight tube, in addition to the ion detector 125.  Instead, Horning teaches that detector 125 not only detects ions flown in the TOF (detects ions ejected from 120 to the mass analyzer; ¶ 0047), the detector 125 also detects an amount of ions introduced to the flight tube (¶ 0075, 0080 and 0098).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881